Exhibit 10.1

LOAN AGREEMENT

This agreement (as amended, modified or otherwise supplemented, this
“Agreement”) dated as of June 30, 2010, is between Bank of America, N.A. (the
“Bank”) and K•Swiss Inc. (the “Borrower”).

 

1. FACILITY NO. 1: LINE OF CREDIT AMOUNT AND TERMS

1.1    Line of Credit Amount.

(a) During the availability period described in Section 1.2 (the “Availability
Period”), the Bank will provide a line of credit to the Borrower. The amount of
the line of credit (the “Facility No. 1 Commitment”) is Twenty-One Million and
00/100 Dollars ($21,000,000.00).

(b) This is a revolving line of credit. During the availability period, the
Borrower may repay principal amounts and reborrow them up to the Facility No. 1
Borrowing Limit. “Facility No. 1 Borrowing Limit” means, as of any date of
determination, an amount (the “Facility No. 1 Available Amount”) equal to
(i) the Facility No. 1 Commitment minus (ii) the Foreign Credit Exposure.

(c) The Borrower agrees not to permit the principal balance outstanding to
exceed the Facility No. 1 Borrowing Limit. If the Borrower exceeds this limit,
the Borrower will immediately pay the excess to the Bank upon the Bank’s demand.

1.2    Availability Period. The line of credit is available between the date of
this Agreement and July 1, 2013, or such earlier date as the availability may
terminate as provided in this Agreement (the “Facility No. 1 Expiration Date”).

The first paragraph of this Section 1.2 notwithstanding, the Availability Period
may be extended if and only if the Bank has sent to the Borrower a written
notice of renewal effective as of the Facility No. 1 Expiration Date for the
line of credit which is countersigned by the Borrower (the “Renewal Notice”). lf
this line of credit is renewed, it will continue to be subject to all the terms
and conditions set forth in this Agreement except as modified by the Renewal
Notice. If this line of credit is renewed, the term “Facility No. 1 Expiration
Date” shall mean the date set forth in the Renewal Notice as the Facility No. 1
Expiration Date and the same process for renewal will apply to any subsequent
renewal of this line of credit. A renewal fee may be charged at the Bank’s
option. The amount of the renewal fee will be specified in the Renewal Notice
and will be earned and accrue upon Borrower’s execution of the Renewal Notice.

1.3    Repayment Terms.

(a) The Borrower will pay interest on July 1, 2010, and then on the first day of
each month thereafter until payment in full of any principal outstanding under
this facility.

(b) The Borrower will repay in full any principal, interest or other charges
outstanding under this facility no later than the Facility No. 1 Expiration
Date. Any interest period for an optional interest rate (as described below)
shall expire no later than the Facility No. 1 Expiration Date.

1.4    Interest Rate.

 

1



--------------------------------------------------------------------------------

(a)    The interest rate is a rate per year equal to the Bank’s Prime Rate minus
0.75 percentage point(s).

(b)    The Prime Rate is the rate of interest publicly announced from time to
time by the Bank as its Prime Rate. The Prime Rate is set by the Bank based on
various factors, including the Bank’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans. The Bank may price loans to its customers at, above, or below the Prime
Rate. Any change in the Prime Rate shall take effect at the opening of business
on the day specified in the public announcement of a change in the Bank’s Prime
Rate.

1.5    Optional Interest Rates. Instead of the interest rate based on the rate
stated in the paragraph entitled “Interest Rate” above, the Borrower may elect
the optional interest rate listed below for this Facility No. 1 during interest
periods agreed to by the Bank and the Borrower. The optional interest rate shall
be subject to the terms and conditions described in Section 2 of this Agreement.
Any principal amount bearing interest at an optional rate under this Agreement
is referred to as a “Portion.” The following optional interest rate is
available:

(a)    The IBOR Rate plus 1.25 percentage point(s).

1.6    Letters of Credit.

(a)    During the availability period, at the request of the Borrower, the Bank
will issue:

(i)    commercial letters of credit with a maximum maturity of two hundred
twenty-five (225) days but not to extend more than one hundred eighty (180) days
beyond the Facility No. 1 Expiration Date. Each commercial letter of credit will
require drafts payable at sight.

(ii)    standby letters of credit with a maximum maturity of three hundred
sixty-five (365) days but not to extend more than three hundred sixty-five
(365) days beyond the Facility No. 1 Expiration Date. The standby letters of
credit may include a provision providing that the maturity date will be
automatically extended each year for an additional year unless the Bank gives
written notice to the contrary.

(b)    The amount of the letters of credit outstanding at any one time
(including the drawn and unreimbursed amounts of the letters of credit) may not
exceed Five Million and 00/100 Dollars ($5,000,000).

(c)    In calculating the principal amount outstanding under the Facility No. 1
Available Amount, the calculation shall include the undrawn amount of any
letters of credit outstanding and any and all amounts drawn on any letters of
credit and not yet reimbursed.

(d)    The following letters of credit are outstanding from the Bank for the
account of the Borrower as of the date hereof:

 

Letter of Credit Number

   Amount

        3066459

   $ 500,000

        3066463

   $ 70,000

        3066464

   $ 100,000

        3066465

   $ 30,120

 

2



--------------------------------------------------------------------------------

As of the date of this Agreement, these letters of credit shall be deemed to be
outstanding under this Agreement, and shall be subject to all the terms and
conditions stated in this Agreement.

(e)    The Borrower agrees:

(i)    Any sum drawn under a letter of credit may, at the option of the Bank, be
added to the principal amount outstanding under this Agreement. The amount will
bear interest and be due as described elsewhere in this Agreement.

(ii)    If an Event of Default shall occur and be continuing, to immediately
prepay and make the Bank whole for any outstanding letters of credit.

(iii)    The issuance of any letter of credit and any amendment to a letter of
credit is subject to the Bank’s written approval and must be in form and content
satisfactory to the Bank and in favor of a beneficiary acceptable to the Bank.

(iv)    To sign the Bank’s form Application and Agreement for Commercial Letter
of Credit or Application and Agreement for Standby Letter of Credit, as
applicable.

(v)    To pay negotiation fees of the greater of two-tenths (0.20%) of the
amount of each drawing or Seventy Five Dollars ($75), and other reasonable fees
at the times and in the amounts Bank advises Borrower from time to time, as
being generally applicable to commercial letters of credit issued by the Bank,
including without limitation, amendment, discrepancy, and cancellation fees.

(vi)    To pay any reasonable issuance and/or other fees that the Bank notifies
the Borrower are generally applicable to letters of credit issued by the Bank
and will be charged for issuing and processing letters of credit for the
Borrower.

(vii)    To allow the Bank to automatically charge its checking account for
applicable fees, discounts, and other charges; provided, that, the Bank shall
provide written notice to the Borrower at least concurrently with any such
charge.

(viii)    To pay the Bank a non-refundable fee equal to 1% per annum of the
outstanding undrawn amount of each standby letter of credit, payable quarterly
in arrears, calculated on the basis of the face amount outstanding on the day
the fee is calculated.

1.7    Acceptances. This line of credit up to a maximum face value outstanding
of Five Million and 00/100 Dollars ($5,000,000.00) may be used for financing
acceptance transactions for a maximum tenor of one hundred eighty (180) days but
not to extend beyond the Facility No. 1 Expiration Date. In calculating the
principal amount outstanding under the Facility No. 1 Available Amount, the
calculation shall include the face amount of any acceptances outstanding.

The Borrower agrees:

(a)    Each acceptance shall be in an amount not less than Two Hundred Fifty
Thousand and 00/100 Dollars ($250,000.00).

 

3



--------------------------------------------------------------------------------

(b)    Any sum owed to the Bank under an acceptance may, at the option of the
Bank, be added to the principal amount outstanding under this Agreement. The
amount will bear interest and be due as described elsewhere in this Agreement.

(c)    If an Event of Default shall occur and be continuing, to immediately
prepay and make the Bank whole for any outstanding acceptances.

(d)    The issuance of any acceptance is subject to the Bank’s express approval,
in its reasonable discretion, and must be in form and content satisfactory to
the Bank.

(e)    To sign the Bank’s standard form agreement for acceptances, and to pay
any issuance and/or other fees that the Bank notifies the Borrower will be
charged for issuing and processing acceptances for the Borrower.

(f)    To allow the Bank to automatically charge its checking account for
applicable fees, discounts, and other charges; provided, that the Bank shall
provided written notice to the Borrower at least concurrently with any such
charge.

(g)    The discount for each draft shall be at the discount rate in effect on
the date of such acceptance for prime acceptances of equal tenor. The commission
for each draft shall be equal to:

(i)    one percent (1.0%) per annum of the face amount thereof for each
acceptance greater than or equal to One Million Dollars ($1,000,000);

(ii)    one and one half percent (1.50%) per annum of the face amount for each
acceptance greater than or equal to Five Hundred Thousand Dollars ($500,000) but
less than One Million Dollars ($1,000,000);

(iii)    one and three fourths percent (1.75%) per annum of the face amount for
each acceptance less than Five Hundred Thousand Dollars ($500,000);

(iv)    provided, however, that in no event shall the acceptance commission be
less than Five Hundred Dollars ($500).

The acceptance commission with respect to each acceptance shall be payable in
full on the date of creation of such acceptance.

 

2. OPTIONAL INTEREST RATES

2.1    Optional Rates. Each optional interest rate is a rate per year. Interest
will be paid on July 1, 2010, and then on the first day of each month thereafter
until payment in full of any principal outstanding under this Agreement. No
Portion will be converted to a different interest rate during the applicable
interest period. Upon the occurrence of an Event of Default, the Bank may
terminate the availability of optional interest rates for interest periods
commencing after the Event of Default occurs. At the end of each interest
period, the interest rate will revert to the rate stated in Section 1.4, unless
the Borrower has designated another optional interest rate for the Portion.

2.2    IBOR Rate. The election of IBOR Rates shall be subject to the following
terms and requirements:

 

4



--------------------------------------------------------------------------------

(a)    The interest period during which the IBOR Rate will be in effect will be
no shorter than thirty (30) days and no longer than one year. The last day of
the interest period will be determined by the Bank using the practices of the
offshore dollar inter-bank market.

(b)    Each IBOR Rate Portion will be for an amount not less than One Hundred
Thousand and 00/100 Dollars ($100,000.00).

(c)    The “IBOR Rate” means the interest rate determined by the following
formula, rounded upward to the nearest 1/100 of one percent. (All amounts in the
calculation will be determined by the Bank as of the first day of the interest
period.)

 

IBOR Rate  =                IBOR Base Rate             
(1.00 - Reserve Percentage)

Where,

(i)    “IBOR Base Rate” means the interest rate at which Bank of America’s Grand
Cayman Banking Center, Grand Cayman, British West Indies, would offer U.S.
dollar deposits for the applicable interest period to other major banks in the
offshore dollar inter-bank market.

(ii)    “Reserve Percentage” means the total of the maximum reserve percentages
for determining the reserves to be maintained by member banks of the Federal
Reserve System for Eurocurrency Liabilities, as defined in Federal Reserve Board
Regulation D, rounded upward to the nearest 1/100 of one percent. The percentage
will be expressed as a decimal, and will include, but not be limited to,
marginal, emergency, supplemental, special, and other reserve percentages.

(d)    The Bank will have no obligation to accept an election for an IBOR Rate
Portion if any of the following described events has occurred and is continuing:

(i)    Dollar deposits in the principal amount, and for periods equal to the
interest period, of an IBOR Rate Portion are not available in the offshore
dollar inter-bank market; or

(ii)    the IBOR Rate does not accurately reflect the cost of an IBOR Rate
Portion.

(e)    Each prepayment of an IBOR Rate Portion, whether voluntary, by reason of
acceleration or otherwise, will be accompanied by the amount of accrued interest
on the amount prepaid, and a prepayment fee as described below. A “prepayment”
is a payment of an IBOR Rate Portion earlier than the end of the applicable
interest period.

(f)    The prepayment fee shall be in an amount sufficient to compensate the
Bank for any loss, cost or expense incurred by it as a result of the prepayment,
including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Portion
or from fees payable to terminate the deposits from which such funds were
obtained. The Borrower shall also pay any customary administrative fees charged
by the Bank in connection with the foregoing. For purposes of this paragraph,
the Bank shall be deemed to have funded each Portion by a matching deposit or
other borrowing in the applicable interbank market, whether or not such Portion
was in fact so funded.

 

5



--------------------------------------------------------------------------------

2A. COLLATERAL

2A.1    Personal Property. The personal property listed below now owned or owned
in the future by the parties listed below will secure the Borrower’s obligations
to the Bank under this Agreement or, if the collateral is owned by a guarantor,
will secure the guaranty, if so indicated in the security agreement and/or
pledge agreement. The collateral is further defined in security agreements
and/or pledge agreements executed by the owners of the collateral. In addition,
all personal property collateral owned by the Borrower securing the Borrower’s
obligations under this Agreement shall also secure all other present and future
obligations of the Borrower to the Bank (excluding any consumer credit covered
by the federal Truth in Lending law, unless the Borrower has otherwise agreed in
writing or received written notice thereof). All personal property collateral
securing any other present or future obligations of the Borrower to the Bank
shall also secure the Borrower’s obligations under this Agreement.

(a)    Securities and other investment property owned by the Borrower as
described in the Pledge Agreements required by the Bank and executed in
connection with this Agreement.

Regulation U of the Board of Governors of the Federal Reserve System places
certain restrictions on loans secured by margin stock (as defined in the
Regulation). The Bank and the Borrower shall comply with Regulation U. If any of
the collateral is margin stock, the Borrower shall provide to the Bank a Form
U-1 Purpose Statement.

 

3. FEES AND EXPENSES

3.1    Fees.

(a)    Unused Commitment Fee. The Borrower agrees to pay a fee on any difference
between the Facility No. 1 Available Amount and the amount of credit it actually
uses, determined by the daily amount of credit outstanding during the specified
period. The fee will be calculated at 0.125% per year.

This fee is due on July 1, 2010, and on the first day of each following quarter
until the expiration of the availability period.

(b)    Waiver Fee. If the Bank, at its discretion, agrees to waive or amend any
terms of this Agreement, the Borrower will, at the Bank’s option, pay the Bank a
fee for each waiver or amendment in an amount advised by the Bank at the time
the Borrower requests the waiver or amendment. Nothing in this paragraph shall
imply that the Bank is obligated to agree to any waiver or amendment requested
by the Borrower. The Bank may impose additional requirements as a condition to
any waiver or amendment.

(c)    Late Fee. To the extent permitted by law, the Borrower agrees to pay a
late fee in an amount not to exceed four percent (4%) of any payment that is
more than fifteen (15) days late. The imposition and payment of a late fee shall
not constitute a waiver of the Bank’s rights with respect to the Default. The
imposition of a late fee shall be made in the Bank’s sole discretion.

3.2    Expenses. The Borrower agrees to immediately repay the Bank for
reasonable and documented expenses that include, but are not limited to, filing
and recording and search fees.

 

6



--------------------------------------------------------------------------------

3.3    Reimbursement Costs. The Borrower agrees to reimburse the Bank for any
reasonable and documented expenses it incurs in the preparation of this
Agreement and any agreement or instrument required by this Agreement. Expenses
include, but are not limited to, reasonable attorneys’ fees.

 

4. DISBURSEMENTS, PAYMENTS AND COSTS

4.1    Disbursements and Payments.

(a)    Each payment by the Borrower will be made in U.S. Dollars and immediately
available funds by direct debit to a deposit account as specified below or, for
payments not required to be made by direct debit, by mail to the address shown
on the Borrower’s statement or at one of the Bank’s banking centers in the
United States.

(b)    Each disbursement by the Bank and each payment by the Borrower will be
evidenced by records kept by the Bank. In addition, the Bank may, at its
discretion, require the Borrower to sign one or more promissory notes.

4.2    Telephone and Telefax Authorization.

(a)    The Bank may honor telephone or telefax instructions for advances or
repayments or for the designation of optional interest rates and telefax
requests for the issuance of letters of credit given, or purported to be given,
by any one of the individuals authorized to sign loan agreements on behalf of
the Borrower, or any other individual designated by any one of such authorized
signers.

(b)    Advances will be deposited in and repayments will be withdrawn from
account number 14650-50692 owned by the Borrower or such other of the Borrower’s
accounts with the Bank as designated in writing by the Borrower.

(c)    The Borrower will indemnify and hold the Bank harmless from all
liability, loss, and costs in connection with any act resulting from telephone
or telefax instructions the Bank reasonably believes are made by any individual
authorized by the Borrower to give such instructions. This paragraph will
survive this Agreement’s termination, and will benefit the Bank and its
officers, employees, and agents.

4.3    Direct Debit (Pre-Billing).

(a)    The Borrower agrees that the Bank will debit deposit account number
14650-50692 owned by the Borrower or such other of the Borrower’s accounts with
the Bank as designated in writing by the Borrower (the “Designated Account”) on
the date each payment of principal and interest and any fees from the Borrower
becomes due (the “Due Date”).

(b)    Prior to each Due Date, the Bank will mail to the Borrower a statement of
the amounts that will be due on that Due Date (the “Billed Amount”). The bill
will be mailed a specified number of calendar days prior to the Due Date, which
number of days will be mutually agreed from time to time by the Bank and the
Borrower. The calculations in the bill will be made on the assumption that no
new extensions of credit or payments will be made between the date of the
billing statement and the Due Date, and that there will be no changes in the
applicable interest rate.

 

7



--------------------------------------------------------------------------------

(c)    The Bank will debit the Designated Account for the Billed Amount,
regardless of the actual amount due on that date (the “Accrued Amount”). If the
Billed Amount debited to the Designated Account differs from the Accrued Amount,
the discrepancy will be treated as follows:

(i)    If the Billed Amount is less than the Accrued Amount, the Billed Amount
for the following Due Date will be increased by the amount of the discrepancy.
The Borrower will not be in Default by reason of any such discrepancy.

(ii)    If the Billed Amount is more than the Accrued Amount, the Billed Amount
for the following Due Date will be decreased by the amount of the discrepancy.

Regardless of any such discrepancy, interest will continue to accrue based on
the actual amount of principal outstanding without compounding. The Bank will
not pay the Borrower interest on any overpayment.

(d)    The Borrower will maintain sufficient funds in the Designated Account to
cover each debit. If there are insufficient funds in the Designated Account on
the date the Bank enters any debit authorized by this Agreement, the Bank may
reverse the debit.

(e)    The Borrower may terminate this direct debit arrangement at any time by
sending written notice to the Bank at the address specified at the end of this
Agreement. If the Borrower terminates this arrangement, then the principal
amount outstanding under this Agreement will at the option of the Bank bear
interest at a rate per annum which is 0.5 percentage point(s) higher than the
rate of interest otherwise provided under this Agreement.

4.4    Banking Days. Unless otherwise provided in this Agreement, a banking day
is a day other than a Saturday, Sunday or other day on which commercial banks
are authorized to close, or are in fact closed, in the state where the Bank’s
lending office is located, and, if such day relates to amounts bearing interest
at an offshore rate (if any), means any such day on which dealings in dollar
deposits are conducted among banks in the offshore dollar interbank market. All
payments and disbursements which would be due on a day which is not a banking
day will be due on the next banking day. All payments received on a day which is
not a banking day will be applied to the credit on the next banking day.

4.5    Interest Calculation. Except as otherwise stated in this Agreement, all
interest and fees, if any, will be computed on the basis of a 360-day year and
the actual number of days elapsed. This results in more interest or a higher fee
than if a 365-day year is used. Installments of principal which are not paid
when due under this Agreement shall continue to bear interest until paid.

4.6    Default Rate. Upon the occurrence of any Event of Default and while such
Event of Default exists or after maturity or after judgment has been rendered on
any obligation under this Agreement, all amounts outstanding under this
Agreement, including any interest, fees, or costs which are not paid when due,
will at the option of the Bank bear interest at a rate which is 2.0 percentage
point(s) higher than the rate of interest otherwise provided under this
Agreement. This may result in compounding of interest. This will not constitute
a waiver of any Event of Default.

4.7    Taxes. If any payments to the Bank under this Agreement are made from
outside the United States, the Borrower will not deduct any foreign taxes from
any payments it makes to the Bank. If any such foreign taxes are imposed on any
payments made by the Borrower (including payments under this paragraph), the
Borrower will pay the taxes and will also pay to the Bank, at the time interest
is paid, any additional amount which the Bank specifies as necessary to preserve
the after-tax yield the Bank would have received if such foreign taxes had not
been imposed. The Borrower will confirm that it has

 

8



--------------------------------------------------------------------------------

paid the foreign taxes by giving the Bank official tax receipts (or notarized
copies) within thirty (30) days after the due date.

 

5. CONDITIONS

Before the Bank is required to extend any credit to the Borrower under this
Agreement, it must receive any documents and other items it may reasonably
require, in form and content acceptable to the Bank, including any items
specifically listed below.

5.1    Authorizations. If the Borrower or any guarantor is anything other than a
natural person, evidence that the execution, delivery and performance by the
Borrower and/or such guarantor of this Agreement and any instrument or agreement
required under this Agreement have been duly authorized, certified by an
authorized officer of the Borrower or such guarantor, as applicable.

5.2    Governing Documents. A copy of the Borrower’s and K-Swiss Sales’s
organizational documents, certified by an authorized officer of the Borrower or
K-Swiss Sales, as applicable, and as of a recent date by the appropriate
governmental authority of the state or other jurisdiction of the Borrower’s or
K-Swiss Sales, as applicable, incorporation or organization.

5.3    Loan Documents. Receipt by the Bank of executed counterparts of this
Agreement and the following documents, each executed by an authorized officer of
the Borrower: (a) a Guaranty signed by K-Swiss Sales Corp. (“K-Swiss Sales”),
(b) pledge agreements in favor of the Bank, (c) a collateral account control
agreement by and between the Bank, the Borrower and Banc of America Securities
LLC and (d) a collateral account control agreement by and between the Bank and
the Borrower, in each case in form and substance satisfactory to the Bank.

5.4    Payment of Fees. Payment of all fees and other amounts due and owing to
the Bank, including without limitation payment of all accrued and unpaid
expenses incurred by the Bank as required by the paragraph entitled
“Reimbursement Costs.”

5.5    Good Standing. Certificates of good standing for the Borrower and K-Swiss
Sales from the Secretary of State of the State of Delaware.

5.6    Insurance. Evidence of insurance coverage, as required in the “Covenants”
section of this Agreement.

5.7    Legal Opinion. Receipt by the Bank of a favorable opinion of legal
counsel to the Borrower and K-Swiss Sales, addressed to the Bank, dated as of
the date hereof, and in form and substance satisfactory to the Bank.

 

6. REPRESENTATIONS AND WARRANTIES

When the Borrower signs this Agreement and on the date of each borrowing and/or
other credit extension hereunder, the Borrower makes the following
representations and warranties. Each request for an extension of credit shall be
deemed to constitute a renewal of these representations and warranties as of the
date of the request:

6.1    Formation. It is duly incorporated and validly existing under the laws of
its state of incorporation.

 

9



--------------------------------------------------------------------------------

6.2    Authorization. This Agreement, and any instrument or agreement required
hereunder, are within the Borrower’s powers, have been duly authorized, and do
not conflict with any of its organizational papers.

6.3    Enforceable Agreement. This Agreement is a legal, valid and binding
agreement of the Borrower, enforceable against the Borrower in accordance with
its terms, and any instrument or agreement required hereunder, when executed and
delivered, will be similarly legal, valid, binding and enforceable, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

6.4    Good Standing. It (a) is in good standing under the laws of its state of
incorporation, (b) has all requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to (i) own or
lease its assets and carry on its business and (ii) execute, deliver and perform
its obligations under this Agreement and each other document or agreement
required by this Agreement and (c) is properly licensed and in good standing
under the laws of each jurisdiction where it does business; except in each case
referred to in clause (b)(i) or (c), to the extent the failure to do so could
not reasonably be expected to have a Material Adverse Effect.

“Material Adverse Effect” means (a) a material adverse change in the business
condition (financial or otherwise), operations or properties of the Borrower and
its Subsidiaries taken as a whole, (b) a material impairment of the rights and
remedies of the Bank under this Agreement or any document or agreement required
to be delivered by this Agreement, (c) a material impairment of the ability of
the Borrower (or any guarantor) to perform its material obligations under this
Agreement or any document or agreement required to be delivered by this
Agreement to which it is a party or (d) a material adverse effect upon the
legality, validity, binding effect or enforceability against the Borrower (or
any guarantor) of this Agreement or any document or agreement required to be
delivered by this Agreement to which it is a party.

6.5    No Conflicts. The execution, delivery and performance by the Borrower of
this Agreement and any other document or agreement required by this Agreement to
which the Borrower is a party do not conflict with any law, agreement, or
obligation by which the Borrower is bound.

6.6    Financial Information. All financial and other information that has been
or will be supplied to the Bank, taken as a whole, present fairly and accurately
the Borrower’s (and any guarantor’s) financial condition as of the dates and for
the periods to which they relate, including all material contingent liabilities.
Since the date of the most recent financial statement provided to the Bank,
there has been no event or circumstance, individually or in the aggregate, that
has had or could reasonably be expected to have a Material Adverse Effect.

6.7    Lawsuits. There is no lawsuit, tax claim or other dispute pending or, to
the knowledge of the Borrower, threatened against the Borrower which (a) purport
to effect or pertain to this Agreement or any of the transactions contemplated
hereby or (b) could reasonably be expected to have a Material Adverse Effect.

6.8    Permits, Franchises. The Borrower possesses all permits, memberships,
franchises, contracts, licenses, trademark rights, trade name rights, patent
rights, copyrights and fictitious name rights material to the conduct of the
business in which it is now engaged.

6.9    Compliance with Laws. The Borrower is in compliance with the requirements
of all laws and all orders, writs, injunctions and decrees applicable to it or
to its properties, except in such instances

 

10



--------------------------------------------------------------------------------

in which (a) such requirement of law or order, writ, injunction or decree is
being contested in good faith by appropriate proceedings diligently conducted or
(b) the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.

6.10    Tax Matters. The Borrower has no knowledge of any material pending
assessments or adjustments of its income tax for any year and all material taxes
due have been paid, except as have been disclosed in writing to the Bank.

6.11    No Default. No Default has occurred and is continuing.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would
constitute an Event of Default.

6.12    Insurance. The Borrower has obtained, and maintained in effect, the
insurance coverage required in the “Covenants” section of this Agreement.

6.13    Collateral. All collateral required in this Agreement is owned by the
grantor of the security interest free of any title defects or any liens or
interests of others, except those in favor of the Bank or those which have been
approved by the Bank in writing.

 

7. COVENANTS

The Borrower agrees, so long as credit is available under this Agreement and
until the Bank is repaid in full:

7.1    Use of Proceeds.

(a)    To use the proceeds of Facility No. 1 only for working capital.

(b)    To not use the proceeds of Facility No. 1, whether directly or
indirectly, and whether immediately, incidentally or ultimately, to purchase or
carry margin stock (within the meaning of Regulation U of the FRB) or to extend
credit to others for the purpose of purchasing or carrying margin stock or to
refund indebtedness originally incurred for such purpose.

7.2    Financial Information. To provide the following financial information and
statements in form and detail acceptable to the Bank, and such additional
information as requested by the Bank from time to time:

(a)    Within one hundred twenty (120) days of the fiscal year end, the annual
financial statements of the Borrower. These financial statements must be audited
and accompanies by a report and opinion of an independent certified public
accountant of nationally recognized standing reasonably acceptable to the Bank,
which report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit. The statements shall be prepared on a consolidated basis.

(b)    Within sixty (60) days of the period’s end, quarterly financial
statements of the Borrower. These financial statements may be company-prepared.
The statements shall be prepared on a consolidated basis.

 

11



--------------------------------------------------------------------------------

(c)    Within sixty (60) days of the end of each fiscal quarter, copies of all
registration statements and regular periodic reports, if any, which Borrower
shall have filed after the date hereof with the Securities and Exchange
Commission (or any governmental agency substituted therefore) or any national
securities exchange; provided, that any written correspondence directing the
Bank to copies of such registration statements and periodic reports available on
the Securities and Exchange Commission’s EDGAR website or any successor website
thereto shall be deemed to satisfy the Borrower’s obligations under this
Section 7.2(c).

(d)    Within one hundred twenty (120) days of the end of each fiscal year and
within sixty (60) days of the end of each quarter, a compliance certificate of
the Borrower signed by an authorized financial officer, and setting forth
whether there existed as of the date of such financial statements and whether
there exists as of the date of the certificate, any Default under this Agreement
and, if any such Default exists, specifying the nature thereof and the action
the Borrower is taking and proposes to take with respect thereto.

7.3    Bank as Principal Depository. To maintain the Bank or one of its
affiliates as its principal depository bank, including for the maintenance of
business, cash management, operating and administrative deposit accounts.

7.4    Other Debts. To not create, incur, assume or suffer to exist any
Indebtedness except:

(a)    Indebtedness under this Agreement.

(b)    Indebtedness existing on the date hereof and listed on Schedule 7.4(b)
and any renewals, extensions or refinancings thereof; provided that the amount
of any such Indebtedness shall not be increased at the time of any renewal,
extension or refinancing.

(c)    Additional purchase money Indebtedness (including obligations in respect
of Capital Leases) for the acquisition of fixed or capital assets, which does
not exceed an aggregate principal amount of Two Million Dollars ($2,000,000) in
any fiscal year.

(d)    Other Indebtedness not to exceed Five Million Dollars ($5,000,000) at any
time outstanding; provided that such Indebtedness shall not be secured by a lien
on the collateral described in Section 2A.1(a).

(e)    Obligations (contingent or otherwise) existing or arising under any Swap
Contract; provided that such obligations are (or were) entered into in the
ordinary course of business for the purpose of directly mitigating risks
associated with liabilities, commitments, investments, assets or property held
or reasonably anticipated by the Borrower, or changes in the value of securities
issued by such Person and not for purposes of speculation or taking a “market
view”.

(f)    Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently (except in the
case of daylight overdrafts) drawn against insufficient funds in the ordinary
course of business; provided, that, such Indebtedness shall only be permitted
for five (5) Business Days from the date of incurrence and must be extinguished
within five (5) Business Days of incurrence.

(g)    Indebtedness in respect of deposits to secure the performance of bids,
trade contracts, statutory obligations, surety and appeal bonds, performance
bonds and other obligations of a like nature incurred in the ordinary course of
business.

 

12



--------------------------------------------------------------------------------

(h)    Payables due to any Subsidiary that are (i) incurred in the ordinary
course of business of the Borrower, (ii) directly attributable to cash
transferred from such Subsidiary to the Borrower for investing or cash
management purposes and (iii) in an amount not to exceed the amount of cash
transferred from such Subsidiary to the Borrower; for so long as such cash
transferred from such Subsidiary remains an asset of the Borrower.

7.5    Other Liens. Not to create, assume, or allow any security interest or
lien (including judicial liens) on property the Borrower now or later owns,
except:

(a)    Liens and security interests in favor of the Bank.

(b)    Liens for taxes, assessments or other governmental charges which are not
delinquent or which are being contested in good faith by appropriate proceedings
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of the Borrower in accordance with GAAP.

(c)    Liens existing on the date hereof and listed on Schedule 7.5(c) and any
renewals or extensions thereof, provided, that (i) the property covered thereby
is not changed, (ii) the amount secured or benefited thereby is not increased,
(iii) the direct or any contingent obligor with respect thereto is not changed
and (iv) any renewal or extension of the obligations secured or permitted
thereby is permitted by Section 7.4(b).

(d)    easements, rights-of-way, restrictions (including zoning restrictions),
covenants, licenses, encroachments, protrusions and other similar charges or
encumbrances and minor title deficiencies on or with respect to any real
property, in each case whether now or hereafter in existence, not (i) securing
Indebtedness, (ii) individually or in the aggregate materially impairing the
value or marketability of such real property and (iii) individually or in the
aggregate materially interfering with the ordinary conduct of the business of
the Borrower at such real property.

(e)    Liens securing Indebtedness permitted by Section 7.4(c) and obligations
under Capital Leases permitted by Section 7.4(b); provided, that, such liens do
not at any time encumber any property other than the property financed by such
Indebtedness or Capital Lease, (ii) the Indebtedness secured thereby does not
exceed the cost on the date of acquisition (negotiated on an arm’s length basis)
of the property being acquired and (iii) such liens attach to such property
concurrently with or within ninety (90) days after the acquisition thereof.

(f)    Liens of sellers of goods to the Borrower arising under Article 2 of the
Uniform Commercial Code or similar provisions of applicable law in the ordinary
course of business, covering only the goods sold and securing only the unpaid
purchase price for such goods and related expenses.

(g)    normal and customary rights of setoff and bankers’ liens existing solely
upon cash and cash equivalents on deposit in one or more accounts maintained by
the Borrower, in each case granted in the ordinary course of business in favor
of banks or other depository institutions at which such accounts are maintained.

(h)    any interest of title of a lessor under, and liens arising from UCC
financing statements relating to leases permitted by this Agreement.

 

13



--------------------------------------------------------------------------------

(i)    Liens securing judgments for the payment of money (or appeal or other
surety bonds relating to such judgments not constituting an Event of Default
under Section 9.8);

(j)    statutory liens of landlords and liens of carriers, warehousemen,
mechanics, materialmen and suppliers and other liens imposed by law or pursuant
to customary reservations or retentions of title arising in the ordinary course
of business; provided that such liens secure only amounts not yet due and
payable or, if due and payable, are unfiled and no other action has been taken
to enforce the same or are being contested in good faith by appropriate
proceedings for which adequate reserves determined in accordance with GAAP have
been established;

(k)    pledges or deposits in the ordinary course of business in connection with
worker’s compensation, unemployment insurance and other social security
legislation, other than any lien imposed by any Plan or the PBGC under ERISA;

(l)    Additional liens securing Indebtedness not to exceed Five Million Dollars
($5,000,000); provided that no such liens shall encumber the collateral
described in Section 2A.1(a).

7.6    Maintenance of Assets.

(a)    Not to sell, assign, lease, transfer or otherwise dispose of any part of
the Borrower’s business or the Borrower’s assets outside of the ordinary course
of the Borrower’s business other than (i) sales, assignments, leases, transfers
or dispositions of assets in an aggregate amount not exceeding Five Hundred
Thousand Dollars ($500,000) in any fiscal year and (ii) dispositions of
operating leases no longer useful in the Borrower’s business, as determined by
the Borrower in a good faith determination that such action(s) is in the best
interests of the Borrower. For the avoidance of doubt, this Section 7.6(a) shall
in no event prohibit leases of the intellectual property of the Borrower to
Subsidiaries and third parties in the ordinary course of business.

(b)    Not to sell, assign, lease, transfer or otherwise dispose of any assets
for less than fair market value, or enter into any agreement to do so.

(c)    Not to enter into any sale and leaseback agreement covering any of its
fixed assets.

(d)    Except with a good faith determination of the Borrower that any such
action or failure is in the best interests of the Borrower and is normal and
customary in the ordinary course of the Borrower’s business, maintain and
preserve all rights, privileges, and franchises the Borrower now has.

(e)    Except with a good faith determination of the Borrower that any such
action or failure is in the best interests of the Borrower and is normal and
customary in the ordinary course of the Borrower’s business, make any repairs,
renewals, or replacements to keep the Borrower’s properties in good working
condition.

(f)    Not to sell, assign, lease, transfer or otherwise dispose of all or
substantially all of the Borrower’s business or the Borrower’s assets.

7.7    Loans and Investments. Not to make any Investment, except:

 

14



--------------------------------------------------------------------------------

(a)    Investments consisting of acquisitions of the equity interests of Persons
or all or substantially all of the assets of Persons in an aggregate amount not
to exceed Five Million Dollars ($5,000,000) in any one fiscal year of Borrower,
provided that Borrower has management and voting control of such entity(ies),
and delivers to the Bank the guaranty of any such domestic entity in which
(i) the aggregate of Investments in such entity is greater than Three Million
Five Hundred Thousand Dollars ($3,500,000) or (ii) such entity’s total assets
exceed Three Million Five Hundred Thousand Dollars ($3,500,000) or (iii) such
entity’s total annual revenues exceed Three Million Five Hundred Thousand
Dollars ($3,500,000).

(b)    Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business and any prepayments and other credits to suppliers
or vendors made in the ordinary course of business, and investments received in
satisfaction or partial satisfaction thereof from financially troubled account
debtors to the extent reasonably necessary in order to prevent or limit loss or
in connection with a bankruptcy or reorganization.

(c)    Investments in any of the following:

(i)    interest bearing certificates of deposit issued by any commercial banking
institution issuing short-term obligations rated at least Prime 1 by Moody’s
Investors Service (“Moody’s”), or at least A-1 by Standard & Poor’s Corporation
(“S&P”), or at least F-1 by Fitch and organized under the laws of the United
States or any state thereof;

(ii)    prime commercial paper rated at least Prime 1 by Moody’s, or at least
A-1 by S&P, or at least F-1 by Fitch;

(iii)    U.S. treasury bills and other obligations of the federal government;

(iv)    variable or fixed rate notes issued by any bank whose short-term
commercial paper rating from S&P is at least A-1 or the equivalent thereof or
from Moody’s is at least P-1 or the equivalent thereof (any such bank being an
“Approved Bank”) or by the parent company of any Approved Bank or any variable
rate notes issued by, or guaranteed by, any domestic corporation rated A-1 (or
the equivalent thereof) or better by S&P or P-1 (or the equivalent thereof) by
Moody’s and maturing within six months of the date of acquisition;

(v)    money market investment programs, classified in accordance with GAAP as
current assets, registered under the Investment Company Act of 1940 which are
administered by reputable financial institutions have capital of at least
$500,000,000 and the portfolios of which are limited to Investments of the
character described in the foregoing subclauses (i) through (iv).

(d)    Investments consisting of extensions of credit to the Borrower’s joint
ventures after the date of this Agreement that do not exceed an aggregate amount
of Three Million Dollars ($3,000,000) outstanding at any one time, provided that
the Borrower has management and voting control of such entity(ies).

(e)    Investments consisting of loans to any of the Borrower’s executives,
officers, directors, employees or shareholders not to exceed an aggregate amount
of Three Million Dollars ($3,000,000) at any one time.

 

15



--------------------------------------------------------------------------------

(f) Investments existing on the date hereof and listed on Schedule 7.7(f).

(g) Investments in K-Swiss Sales or any other Subsidiary that is a guarantor of
the obligations of the Borrower hereunder prior to giving effect to such
Investment.

(h) Other than as permitted by Section 7.7(g), Investments in Subsidiaries not
to exceed Ten Million Dollars ($10,000,000) at any one time outstanding.

7.8    Additional Negative Covenants. Not to, without the Bank’s written
consent:

(a) Enter into any consolidation, merger, or other combination, except for an
acquisition permitted by Section 7.7(a) of this Agreement. Become a partner in a
partnership, a member of a joint venture, or a member of a limited liability
company except, in each case, as permitted in this Agreement.

(b) Acquire or purchase a business or its assets for consideration, including
assumption of direct or contingent debt (except as permitted by Section 7.7(a)
and 7.4 of this Agreement).

(c) Engage in any business activities substantially different from the
Borrower’s present business.

(d) Liquidate or dissolve the Borrower’s business.

(e) Issue or have outstanding any shares of preferred equity interests that are
mandatorily redeemable by the Borrower at the direction of the holder of such
preferred equity interest, during the term of this Agreement.

(f) Enter into, or suffer to exist, any contractual obligation that encumbers or
restricts on the ability of the Borrower to pledge the collateral described in
Section 2A.1(a) pursuant to the pledge agreements required by this Agreement.

(g) Amend, modify or change its organizational documents in a manner materially
adverse to Bank.

7.9    Notices to Bank. To promptly notify the Bank in writing of:

(a) Any lawsuit over One Million and 00/100 Dollars ($1,000,000.00) against the
Borrower (or any guarantor) if filed or threatened in a writing to the Borrower.

(b) Any substantial dispute between any governmental authority and the Borrower
(or any guarantor).

(c) Any Default or Event of Default.

(d) Any Material Adverse Effect.

(e) Any change in the Borrower’s legal name, legal structure or chief executive
office.

 

16



--------------------------------------------------------------------------------

Each notice required to be delivered pursuant to this Section 7.9 shall be
accompanied by a statement of an officer of the Borrower setting forth the
details of the occurrence referred to therein and stating what action the
Borrower has taken and proposes to take with respect thereto. Each notice
pursuant to Section 7.9(c) shall describe with particularity any and all
provisions that have been breached.

7.10    General Business Insurance. To maintain insurance satisfactory to the
Bank as to amount, nature and carrier covering property damage (including loss
of use and occupancy) to any of the Borrower’s properties, business interruption
insurance, public liability insurance including coverage for contractual
liability, product liability and workers’ compensation, and any other insurance
which is usual for the Borrower’s business. Each policy shall provide for at
least 30 days prior notice to the Bank of any cancellation thereof.

7.11    Compliance with Laws. To comply with the laws (including any fictitious
or trade name statute), regulations, and orders of any government body with
authority over the Borrower’s business the failure with which to comply could
reasonably be expected to result in a Material Adverse Effect. The Bank shall
have no obligation to make any advance to the Borrower’s except in compliance
with all applicable laws and regulations and the Borrower’s shall fully
cooperate with the Bank in complying with all such applicable laws and
regulations.

7.12    ERISA Plans. Promptly during each year, to pay and cause any
subsidiaries to pay contributions adequate to meet at least the minimum funding
standards under ERISA with respect to each and every Plan; file each annual
report required to be filed pursuant to ERISA in connection with each Plan for
each year; and notify the Bank within ten (10) days of the occurrence of any
Reportable Event that might constitute grounds for termination of any capital
Plan by the PBGC or for the appointment by the appropriate United States
District Court of a trustee to administer any Plan

7.13    Books and Records. To maintain adequate books and records.

7.14    Audits. To allow the Bank and its agents to inspect the Borrower’s
properties and examine, audit, and make copies of books and records at any
reasonable time and with reasonable prior notice. If any of the Borrower’s
properties, books or records are in the possession of a third party, the
Borrower authorizes that third party to permit the Bank or its agents to have
access to perform inspections or audits and to respond to the Bank’s requests
for information concerning such properties, books and records.

7.15    Cooperation. To take any action reasonably requested by the Bank to
carry out the intent of this Agreement.

7.16    Payment of Taxes. To pay and discharge, as the same shall become due and
payable, all its material tax liabilities, assessments and governmental charges
or levies upon its properties or assets, unless the same are being contested in
good faith by appropriate proceedings diligently conducted and adequate reserves
in accordance with GAAP are being maintained by the Borrower.

7.17    Preservation of Existence, Etc.

(a) To preserve, renew and maintain in full force and effect its legal existence
under the laws of its jurisdiction of incorporation.

(b) To preserve, renew and maintain in full force and effect its good standing
under the laws of its jurisdiction of incorporation, except to the extent the
failure to do so could not reasonably be expected to have a Material Adverse
Effect.

 

17



--------------------------------------------------------------------------------

(c) To preserve and renew all of its material registered patents, copyrights,
trademarks, trade names and service marks, the non-preservation of which could
reasonably be expected to have a Material Adverse Effect.

 

8. HAZARDOUS SUBSTANCES

8.1    Indemnity Regarding Hazardous Substances. The Borrower will indemnify and
hold harmless the Bank from any loss or liability the Bank incurs in connection
with or as a result of this Agreement, which directly or indirectly arises out
of the use, generation, manufacture, production, storage, release, threatened
release, discharge, disposal or presence of a hazardous substance. This
indemnity will apply whether the hazardous substance is on, under or about the
Borrower’s property or operations or property leased to the Borrower. The
indemnity includes but is not limited to attorneys’ fees (including the
reasonable estimate of the allocated cost of in-house counsel and staff). The
indemnity extends to the Bank, its parent, subsidiaries and all of their
directors, officers, employees, agents, successors, attorneys and assigns.

8.2    Compliance Regarding Hazardous Substances. The Borrower represents and
warrants that the Borrower has complied with all current material laws,
regulations and ordinances or other requirements of any governmental authority
relating to or imposing liability or standards of conduct concerning protection
of health or the environment or hazardous substances.

8.3    Notices Regarding Hazardous Substances. Until full repayment of the loan,
the Borrower will promptly notify the Bank in writing of any threatened or
pending investigation of the Borrower or its operations by any governmental
agency under any current or future law, regulation or ordinance pertaining to
any hazardous substance.

8.4    Definition of Hazardous Substances. “Hazardous substances” means any
substance, material or waste that is or becomes designated or regulated as
“toxic,” “hazardous,” “pollutant,” or “contaminant” or a similar designation or
regulation under any current or future federal, state or local law (whether
under common law, statute, regulation or otherwise) or judicial or
administrative interpretation of such, including without limitation petroleum or
natural gas.

8.5    Continuing Obligation. The Borrower’s obligations to the Bank under this
Article, except the obligation to give notices to the Bank, shall survive
termination of this Agreement and repayment of the Borrower’s obligations to the
Bank under this Agreement.

 

9. DEFAULT AND REMEDIES

If any of the following occurs (each, an “Event of Default”), the Bank may do
one or more of the following: stop making any additional credit available to the
Borrower and require the Borrower to repay its entire debt under this Agreement
immediately and without prior notice. If a Default has occurred and is
continuing, the Bank has no obligation to make advances or extend additional
credit under this Agreement. In addition, if any Event of Default occurs, the
Bank shall have all rights, powers and remedies available under any instruments
and agreements required by or executed in connection with this Agreement, as
well as all rights and remedies available at law or in equity. If an Event of
Default occurs under Section 9.7, with respect to the Borrower, then the entire
debt outstanding under this Agreement shall automatically be due immediately and
the obligation of the Bank to make additional credit available to the Borrower
shall automatically terminate.

 

18



--------------------------------------------------------------------------------

9.1    Failure to Pay. (a) The Borrower fails to make a payment under this
Agreement within five (5) days after the date when due or (b) any Obligor fails
to make any payment under its guaranty.

9.2    Other Breach Under Agreement. The Borrower fails to perform or observe
any covenant or agreement contained in this Agreement not otherwise specifically
referred to in this Article and such failure continues for ten (10) days after
the earlier of written notice from the Bank to the Borrower or knowledge of such
failure by an executive officer of the Borrower.

9.3    False Information. Any representation or warranty made or deemed made in
or in connection with this Agreement, any other document or agreement required
by this Agreement, or any representation, warranty, statement or information
contained in any report, certificate, financial statement or other instrument
furnished in connection with or pursuant to this Agreement shall prove to have
been incorrect or misleading in any material respect when so made, deemed made
or furnished.

9.4    Default under Related Documents. (a) The Borrower or any Obligor fails to
perform or observe any covenant or agreement contained in any guaranty,
subordination agreement, security agreement, pledge agreement (including without
limitation the collateral maintenance provisions set forth in the pledge
agreements executed in connection with this Agreement), collateral account
control agreement, deed of trust, mortgage, or other document required by or
delivered in connection with this Agreement, and such failure continues for the
shorter of (i) ten (10) days after the earlier of written notice from Bank to
the Borrower or knowledge of such failure by an executive officer of the
Borrower or any Obligor and (ii) any applicable cure period for such covenant or
agreement specified in such document or agreement or (b) any such document or
agreement is no longer in full force and effect or (c) any Obligor purports to
revoke or disavow its guaranty.

9.5    Other Bank Agreements. Any default occurs under (a) any loan agreement,
letter agreement, credit agreement or other agreement evidencing the extension
of credit by the Bank or any branch, affiliate or subsidiary of the Bank to a
Subsidiary or (b) any Foreign Subsidiary Guaranty or (c) any other agreement the
Borrower (or any Obligor) or any of the Borrower’s related entities or
affiliates has with the Bank or any branch, affiliate or subsidiary of the Bank
(other than this Agreement and/or any of the documents and agreements described
in Section 9.4) and such default continues for thirty (30) days after the date
on which the Bank gives written notice of the breach to the Borrower. For
purposes of this Agreement, “Obligor” shall mean any guarantor or any party
pledging collateral to the Bank. If, in the Bank’s opinion, any breach described
in clauses (a) or (b) of this Section 9.2 is capable of being remedied, the
breach will not be considered an Event of Default under this Agreement for a
period of five (5) days after the date on which the Bank gives written notice of
the breach to the Borrower.

9.6    Cross-default. (a) Any default occurs under any agreement in connection
with any credit the Borrower (or any Obligor) or any of the Borrower’s related
entities or affiliates has obtained from anyone else or which the Borrower (or
any Obligor) or any of the Borrower’s related entities or affiliates has
guaranteed in the amount of Five Hundred Thousand and 00/100 Dollars
($500,000.00) or more in the aggregate if the default consists of failing to
make a payment when due or gives the other lender the right to accelerate the
obligation or (b) any termination event, event of default or similar event
occurs under any Swap Contract.

9.7    Insolvency Proceedings, Etc. The Borrower, any Obligor or any Significant
Subsidiary institutes or consents to the institution of any proceeding under any
Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues

 

19



--------------------------------------------------------------------------------

undischarged or unstayed for sixty (60) calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person or to all or any material part
of its property is instituted without the consent of such Person and continues
undismissed or unstayed for sixty (60) calendar days, or an order for relief is
entered in any such proceeding.

9.8    Judgments. Any judgments or arbitration awards are entered against the
Borrower, any Obligor or any Significant Subsidiary, or the Borrower, any
Obligor or any Significant Subsidiary enters into any settlement agreements with
respect to any litigation or arbitration, that are Three Million Dollars
($3,000,000) or more in excess of any insurance coverage or established
reserves.

9.9    Material Adverse Effect. A Material Adverse Effect occurs.

9.10    Change of Control. A Change of Control occurs.

9.11    ERISA Plans. Any one or more of the following events occurs with respect
to a Plan of the Borrower subject to Title IV of ERISA, provided such event or
events could reasonably be expected, in the judgment of the Bank, to subject the
Borrower to any tax, penalty or liability (or any combination of the foregoing)
which, in the aggregate, could have a Material Adverse Effect:

(a) A Reportable Event shall occur.

(b) Any Plan termination (or commencement of proceedings to terminate a Plan) or
the full or partial withdrawal from a Plan by the Borrower or any ERISA
Affiliate.

9.12    Other Liens. Any other lien or security interest attaches to any of the
collateral described in Section 2A.1(a), except for liens of the Bank described
in Section 7.5(g).

 

10. ENFORCING THIS AGREEMENT; MISCELLANEOUS

10.1    GAAP. Except as otherwise stated in this Agreement, all financial
information provided to the Bank will be prepared in accordance with generally
accepted accounting principles in the United States as in effect from time to
time, applied consistently with the most recent financial statements delivered
by the Borrower pursuant to Section 7.2(a) (“GAAP”).

10.2     California Law. This Agreement is governed by California state law.

10.3    Successors and Assigns. This Agreement is binding on the Borrower’s and
the Bank’s successors and assignees. The Borrower agrees that it may not assign
this Agreement without the Bank’s prior consent. The Bank may sell
participations in or assign this loan, and may exchange information about the
Borrower (including, without limitation, any information regarding any hazardous
substances) with actual or potential participants or assignees. If a
participation is sold or the loan is assigned, the purchaser will have the right
of set-off against the Borrower.

10.4    Dispute Resolution Provision. This paragraph, including the
subparagraphs below, is referred to as the “Dispute Resolution Provision”. This
Dispute Resolution Provision is a material inducement for the parties entering
into this agreement.

(a) This Dispute Resolution Provision concerns the resolution of any
controversies or claims between the parties, whether arising in contract, tort
or by statute, including but not limited to controversies or claims that arise
out of or relate to: (i) this agreement (including any renewals, extensions or
modifications); or (ii) any document related to this agreement

 

20



--------------------------------------------------------------------------------

(collectively a “Claim”). For the purposes of this Dispute Resolution Provision
only, the term “parties” shall include any parent corporation, subsidiary or
affiliate of the Bank involved in the servicing, management or administration of
any obligation described or evidenced by this agreement.

(b)    At the request of any party to this agreement, any Claim shall be
resolved by binding arbitration in accordance with the Federal Arbitration Act
(Title 9, U.S. Code) (the “Act”). The Act will apply even though this agreement
provides that it is governed by the law of a specified state.

(c)    Arbitration proceedings will be determined in accordance with the Act,
the then-current rules and procedures for the arbitration of financial services
disputes of the American Arbitration Association or any successor thereof
(“AAA”), and the terms of this Dispute Resolution Provision. In the event of any
inconsistency, the terms of this Dispute Resolution Provision shall control, If
AAA is unwilling or unable to (i) serve as the provider of arbitration or
(ii) enforce any provision of this arbitration clause, both parties shall agree
on a successor arbitrator, but if the parties can not agree on a successor
arbitrator within 30 days, then the Bank may appoint one unilaterally.

(d)    The arbitration shall be administered by AAA and conducted, unless
otherwise required by law, in any U.S. state where real or tangible personal
property collateral for this credit is located or if there is no such
collateral, in the state specified in the governing law section of this
agreement. All Claims shall be determined by one arbitrator; however, if Claims
exceed Five Million Dollars ($5,000,000), upon the request of any party, the
Claims shall be decided by three arbitrators. All arbitration hearings shall
commence within ninety (90) days of the demand for arbitration and close within
ninety (90) days of commencement and the award of the arbitrator(s) shall be
issued within thirty (30) days of the close of the hearing. However, the
arbitrator(s), upon a showing of good cause, may extend the commencement of the
hearing for up to an additional sixty (60) days. The arbitrator(s) shall provide
a concise written statement of reasons for the award. The arbitration award may
be submitted to any court having jurisdiction to be confirmed and have judgment
entered and enforced.

(e)    The arbitrator(s) will give effect to statutes of limitation in
determining any Claim and may dismiss the arbitration on the basis that the
Claim is barred. For purposes of the application of any statutes of limitation,
the service on AAA under applicable AAA rules of a notice of Claim is the
equivalent of the filing of a lawsuit. Any dispute concerning this arbitration
provision or whether a Claim is arbitrable shall be determined by the
arbitrator(s), except as set forth at subparagraph (j) of this Dispute
Resolution Provision. The arbitrator(s) shall have the power to award legal fees
pursuant to the terms of this agreement.

(f)    The procedure described above will not apply if the Claim, at the time of
the proposed submission to arbitration, arises from or relates to an obligation
to the Bank secured by real property. In this case, all of the parties to this
agreement must consent to submission of the Claim to arbitration.

(g)    To the extent any Claims are not arbitrated, to the extent permitted by
law the Claims shall be resolved in court by a judge without a jury, except any
Claims which are brought in California state court shall be determined by
judicial reference as described below.

(h)    Any Claim which is not arbitrated and which is brought in California
state court will be resolved by a general reference to a referee (or a panel of
referees) as provided in

 

21



--------------------------------------------------------------------------------

California Code of Civil Procedure Section 638. The referee (or presiding
referee of the panel) shall be a retired Judge or Justice. The referee (or panel
of referees) shall be selected by mutual written agreement of the parties. If
the parties do not agree, the referee shall be selected by the Presiding Judge
of the Court (or his or her representative) as provided in California Code of
Civil Procedure Section 638 and the following related sections. The referee
shall determine all issues in accordance with existing California law and the
California rules of evidence and civil procedure. The referee shall be empowered
to enter equitable as well as legal relief, provide all temporary or provisional
remedies, enter equitable orders that will be binding on the parties and rule on
any motion which would be authorized in a trial, including without limitation
motions for summary judgment or summary adjudication. The award that results
from the decision of the referee(s) will be entered as a judgment in the court
that appointed the referee, in accordance with the provisions of California Code
of Civil Procedure Sections 644(a) and 645. The parties reserve the right to
seek appellate review of any judgment or order, including but not limited to,
orders pertaining to class certification, to the same extent permitted in a
court of law.

(i)    This Dispute Resolution Provision does not limit the right of any party
to: (i) exercise self-help remedies, such as but not limited to, setoff;
(ii) initiate judicial or non-judicial foreclosure against any real or personal
property collateral; (iii) exercise any judicial or power of sale rights, or
(iv) act in a court of law to obtain an interim remedy, such as but not limited
to, injunctive relief, writ of possession or appointment of a receiver, or
additional or supplementary remedies. The filing of a court action is not
intended to constitute a waiver of the right of any party, including the suing
party, thereafter to require submittal of the Claim to arbitration or judicial
reference.

(j)    Any arbitration, judicial reference or trial by a judge of any Claim will
take place on an individual basis without resort to any form of class or
representative action (the “Class Action Waiver”). Regardless of anything else
in this Dispute Resolution Provision, the validity and effect of the Class
Action Waiver may be determined only by a court or referee and not by an
arbitrator. The parties to this Agreement acknowledge that the Class Action
Waiver is material and essential to the arbitration of any disputes between the
parties and is nonseverable from the agreement to arbitrate Claims. If the Class
Action Waiver is limited, voided or found unenforceable, then the parties’
agreement to arbitrate shall be null and void with respect to such proceeding,
subject to the right to appeal the limitation or invalidation of the Class
Action Waiver. The Parties acknowledge and agree that under no circumstances
will a class action be arbitrated.

(k)    By agreeing to binding arbitration or judicial reference, the parties
irrevocably and voluntarily waive any right they may have to a trial by jury as
permitted by law in respect of any Claim. Furthermore, without intending in any
way to limit this Dispute Resolution Provision, to the extent any Claim is not
arbitrated or submitted to judicial reference, the parties irrevocably and
voluntarily waive any right they may have to a trial by jury to the extent
permitted by law in respect of such Claim. This waiver of jury trial shall
remain in effect even if the Class Action Waiver is limited, voided or found
unenforceable. WHETHER THE CLAM IS DECIDED BY ARBITRATION, BY JUDICIAL
REFERENCE, OR BY TRIAL BY A JUDGE, THE PARTIES AGREE AND UNDERSTAND THAT THE
EFFECT OF THIS AGREEMENT IS THAT THEY ARE GIVING UP THE RIGHT TO TRIAL BY JURY
TO THE EXTENT PERMITTED BY LAW.

10.5    Severability; Waivers. If any part of this Agreement is not enforceable,
the rest of the Agreement may be enforced. The Bank retains all rights, even if
it makes a loan after Default. If the

 

22



--------------------------------------------------------------------------------

Bank waives a Default, it may enforce a later Default. Any consent or waiver
under this Agreement must be in writing.

10.6    Attorneys’ Fees. The Borrower shall reimburse the Bank for any
reasonable costs and attorneys’ fees incurred by the Bank in connection with the
enforcement or preservation of any rights or remedies under this Agreement and
any other documents executed in connection with this Agreement, and in
connection with any amendment, waiver, “workout” or restructuring under this
Agreement. In the event of a lawsuit or arbitration proceeding, the prevailing
party is entitled to recover costs and reasonable attorneys’ fees incurred in
connection with the lawsuit or arbitration proceeding, as determined by the
court or arbitrator. In the event that any case is commenced by or against the
Borrower under the Bankruptcy Code (Title 11, United States Code) or any similar
or successor statute, the Bank is entitled to recover costs and reasonable
attorneys’ fees incurred by the Bank related to the preservation, protection, or
enforcement of any rights of the Bank in such a case. As used in this paragraph,
“attorneys’ fees” includes the allocated costs of a party’s in-house counsel.

10.7    One Agreement. This Agreement and any related security or other
agreements required by this Agreement, collectively:

(a)    represent the sum of the understandings and agreements between the Bank
and the Borrower concerning this credit;

(b)    replace any prior oral or written agreements between the Bank and the
Borrower concerning this credit; and

(c)    are intended by the Bank and the Borrower as the final, complete and
exclusive statement of the terms agreed to by them.

In the event of any conflict between this Agreement and any other agreements
required by this Agreement, this Agreement will prevail. Any reference in any
related document to a “promissory note” or a “note” executed by the Borrower and
dated as of the date of this Agreement shall be deemed to refer to this
Agreement, as now in effect or as hereafter amended, renewed, or restated.

10.8    Indemnification. The Borrower will indemnify and hold the Bank harmless
from any loss, liability, damages, judgments, and costs of any kind relating to
or arising directly or indirectly out of (a) this Agreement or any document or
agreement required hereunder, (b) any credit extended or committed by the Bank
to the Borrower hereunder, and (c) any litigation or proceeding related to or
arising out of this Agreement, any such document, or any such credit, except to
the extent that such loss, liability, damages, judgments and/or costs are
determined by a court of competent jurisdiction or judicial or arbitral body
appointed or selected in accordance with the terms of Section 10.4 of this
Agreement) of competent jurisdiction by a final and nonappealable judgment to
have resulted from the gross negligence, bad faith or willful misconduct of the
Bank. This indemnity includes but is not limited to attorneys’ fees (including
the allocated cost of in-house counsel). This indemnity extends to the Bank, its
parent, subsidiaries and all of their directors, officers, employees, agents,
successors, attorneys, and assigns. This indemnity will survive repayment of the
Borrower’s obligations to the Bank. All sums due to the Bank hereunder shall be
obligations of the Borrower, due and payable immediately without demand.

10.9    Notices. Unless otherwise provided in this Agreement or in another
agreement between the Bank and the Borrower, all notices required under this
Agreement shall be personally delivered or sent by first class mail, postage
prepaid, or by overnight courier, to the addresses on the signature page of this
Agreement, or sent by facsimile to the fax numbers listed on the signature page,
or to such other addresses as the Bank and the Borrower may specify from time to
time in writing. Notices and other

 

23



--------------------------------------------------------------------------------

communications shall be effective (i) if mailed, upon the earlier of receipt or
five (5) days after deposit in the U.S. mail, first class, postage prepaid,
(ii) if telecopied, when transmitted, or (iii) if hand-delivered, by courier or
otherwise (including telegram, lettergram or mailgram), when delivered.

10.10    Headings. Article and paragraph headings are for reference only and
shall not affect the interpretation or meaning of any provisions of this
Agreement.

10.11    Counterparts. This Agreement may be executed in as many counterparts as
necessary or convenient, and by the different parties on separate counterparts
each of which, when so executed, shall be deemed an original but all such
counterparts shall constitute but one and the same agreement.

10.12    Prior Agreement Superseded. This Agreement supersedes and replaces the
Loan Agreement entered into as of June 1, 2005 between the Bank and the
Borrower, and any credit outstanding thereunder shall be deemed to be
outstanding under this Agreement. It is understood and agreed that the aggregate
amount of debts, liabilities and obligations owing by the Foreign Subsidiaries
to the Bank and any branch, subsidiary or affiliate of the Bank, in each case
under one or more loan agreements, credit agreements or other agreements
evidencing the extension of credit to a Foreign Subsidiary as of the date
hereof, as determined by the Bank in its sole discretion, shall be deemed to be
Foreign Credit Exposure hereunder.

10.13    No Advisory or Fiduciary Relationship. In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other document required
to be delivered hereby), the Borrower acknowledges and agrees, and acknowledges
its affiliates’ understanding, that: (a)(i) the services regarding this
Agreement provided by Bank, are arm’s-length commercial transactions between the
Borrower and its affiliates, on the one hand, and the Bank, on the other hand,
(ii) the Borrower has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (iii) the Borrower is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other documents
required to be delivered hereby; (b)(i) the Bank is and has been acting solely
as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not and will not be acting as an advisor, agent or
fiduciary, for the Borrower or any of affiliates or any other person and
(ii) the Bank has no obligation to the Borrower or any of its affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other documents contemplated hereby; and
(c) the Bank and its affiliates may be engaged in a broad range of transactions
that involve interests that differ from those of the Borrower and its
affiliates, and the Bank has no obligation to disclose any of such interests to
the Borrower or its affiliates. To the fullest extent permitted by law, the
Borrower hereby waives and releases, any claims that it may have against the
Bank with respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

10.14    Patriot Act. Federal law requires all financial institutions to obtain,
verify and record information that identifies each person who opens an account
or obtains a loan. The Bank will ask for the Borrower’s legal name, address, tax
ID or social security number and other identifying information. The Bank may
also ask for additional information or documentation or take other actions
reasonably necessary to verify the identity of the Borrower, guarantors or other
related persons.

10.15    Certain Defined Terms. As used in this Agreement, the following terms
shall have the meanings set forth below:

“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of

 

24



--------------------------------------------------------------------------------

such date in accordance with GAAP, (b) in respect of any Synthetic Lease, the
capitalized amount of the remaining lease payments under the relevant lease that
would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP if such lease were accounted for as a Capital Lease and
(c) in respect of any Securitization Transaction of any Person, the outstanding
principal amount of such financing, after taking into account reserve accounts
and making appropriate adjustments, determined by the Administrative Agent in
its reasonable judgment.

“Capital Lease” means, as applied to any Person, any lease of any property by
that Person as lessee which, in accordance with GAAP, is required to be
accounted for as a capital lease on the balance sheet of that Person.

“Change of Control” means the occurrence of any one of the following events:

(a)    any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such
plan), other than the Nichols Persons, shall be the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934,
except that a person or group shall be deemed to have “beneficial ownership” of
all securities that such person or group has the right to acquire (such right,
an “option right”), whether such right is exercisable immediately or only after
the passage of time), directly or indirectly, of 35% or more of the equity
interests of the Borrower entitled to vote for members of the board of directors
of the Borrower on a fully diluted basis (and taking into account all such
securities that such person or group has the right to acquire pursuant to any
option right); or

(b)    during any period of 24 consecutive months, a majority of the members of
the board of directors of the Borrower cease to be composed of individuals
(i) who were members of that board or equivalent governing body on the first day
of such period, (ii) whose election, appointment or nomination to that board or
equivalent governing body was approved by individuals referred to in clause
(i) above constituting at the time of such election, appointment or nomination
at least a majority of that board or equivalent governing body or (iii) whose
election, appointment or nomination to that board or other equivalent governing
body was approved by individuals referred to in clauses (i) and (ii) above
constituting at the time of such election, appointment or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial appointment or
nomination for, or assumption of office as, a member of that board or equivalent
governing body occurs as a result of an actual or threatened solicitation of
proxies or consents for the election or removal of one or more directors by any
person or group other than a solicitation for the election of one or more
directors by or on behalf of the board of directors).

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management of a Person, whether through the
ability to exercise voting power, by contract or otherwise.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

25



--------------------------------------------------------------------------------

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Internal Revenue Code (and Sections 414(m) and (o) of the Internal
Revenue Code for purposes of provisions relating to Section 412 of the Internal
Revenue Code).

“Foreign Credit Exposure” means, as of any date of determination, the aggregate
amount of debts, liabilities and obligations owing by the Foreign Subsidiaries
to the Bank and any branch, subsidiary or affiliate of the Bank, in each case
under one or more loan agreements, credit agreements or other agreements
evidencing the extension of credit to a Foreign Subsidiary, as determined by the
Bank in its sole discretion.

“Foreign Subsidiary” means a Subsidiary that is not organized under the laws of
any state of the United States or the District of Columbia. For the avoidance of
doubt, K•Swiss France SAS, K•Swiss Australia Pty. Ltd., K•Swiss Germany GMBH, KS
U.K. Ltd., K•Swiss Retail Ltd., 1166789 Ontario Inc., K•Swiss International
Ltd., Palladium SAS and K•Swiss Europe B.V. are Foreign Subsidiaries.

“Foreign Subsidiary Guarantees” means the collective reference to (i) that
certain guaranty dated as of the Closing Date made by Borrower in favor of the
Bank (as defined therein) guaranteeing the obligations of Palladium SAS to Bank
(as defined therein), (ii) that certain guaranty dated as of the Closing Date
made by Borrower in favor of the Bank (as defined therein) guaranteeing the
obligations of 1166789 Ontario Inc. to Bank (as defined therein), (iii) that
certain guaranty dated as of the Closing Date made by the Borrower in favor of
the Bank (as defined therein) guaranteeing the obligations of K•Swiss France SAS
to Bank (as defined therein), (iv) that certain guaranty dated as of the Closing
Date made by the Borrower in favor of the Bank guaranteeing the obligations of
K•Swiss Australia Pty. Ltd. to Bank (as defined therein), (v) that certain
guaranty dated as of the Closing Date made by the Borrower in favor of the Bank
(as defined therein) guaranteeing the obligations of K•Swiss Germany GMBH to
Bank (as defined therein), (vi) that certain guaranty dated as of the Closing
Date made by the Borrower in favor of the Bank (as defined therein) guaranteeing
the obligations of KS U.K. Ltd. to Bank (as defined therein), (vii) that certain
guaranty dated as of the Closing Date made by the Borrower in favor of the Bank
(as defined therein) guaranteeing the obligations of K•Swiss Retail Ltd. to Bank
(as defined therein), (viii) that certain guaranty dated as of the Closing Date
made by the Borrower in favor of the Bank (as defined therein) guaranteeing the
obligations of K•Swiss International Ltd. to Bank (as defined therein) and
(ix) that certain guaranty dated as of the Closing Date made by the Borrower in
favor of the Bank (as defined therein) guaranteeing the obligations of K•Swiss
Europe B.V. (as defined therein) to Bank, in each case as the same may be
amended, amended and restated, supplemented or otherwise modified; “Foreign
Subsidiary Guaranty” means any one of the foregoing.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a)    all obligations for borrowed money, whether current or long-term and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;

(b)    all purchase money Indebtedness;

(c)    the principal portion of all obligations under conditional sale or other
title retention agreements relating to property purchased by the Borrower or any
Subsidiary (other than customary reservations or retentions of title under
agreements with suppliers entered into in the ordinary course of business);

 

26



--------------------------------------------------------------------------------

(d)    all obligations arising under letters of credit (including standby and
commercial), bankers’ acceptances, bank guaranties, bid, performance or surety
bonds and similar instruments;

(e)    all obligations in respect of the deferred purchase price of property or
services (other than trade accounts payable in the ordinary course of business
and, in each case, not past due for more than 60 days after the date on which
such trade account payable was created), including, without limitation, any earn
out obligations recognized as a liability on the balance sheet of the Borrower
and its Subsidiaries in accordance with GAAP;

(f)    the Attributable Indebtedness of Capital Leases, Securitization
Transactions and Synthetic Leases;

(g)    all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any equity interests in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends;

(h)    all indebtedness of another Person secured by (or for which the holder of
such indebtedness has an existing right, contingent or otherwise, to be secured
by) any lien on, or payable out of the proceeds of production from, property
owned or acquired by such Person, whether or not the obligations secured thereby
have been assumed;

(i)    the Swap Termination Value of any Swap Contract;

(j)    all guarantees with respect to outstanding Indebtedness of the types
specified in clauses (a) through (i) above of any other Person; and

(k)    all Indebtedness of the types referred to in clauses (a) through
(j) above of any partnership or joint venture (other than a joint venture that
is itself a corporation or limited liability company) in which the Borrower or a
Subsidiary is a general partner or joint venturer, unless such Indebtedness is
expressly made non-recourse to the Borrower or such Subsidiary.

For purposes hereof, the amount of any direct obligation arising under letters
of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments shall be the maximum amount
available to be drawn thereunder.

“Investment” means, as to any Person, the direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of equity interests of another Person, (b) a loan, advance or
capital contribution to, guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person, including any partnership or joint venture interest in such
other Person and any arrangement pursuant to which the investor guarantees
Indebtedness of such other Person and (c) the acquisition, in a single
transaction or in a series of related transactions, of all or substantially all
of the property of another Person or at least a majority of the voting equity
interests of another Person (in each case whether or not involving a merger or
consolidation with such other Person and whether for cash, property, services,
assumption of Indebtedness, securities or otherwise).

“Nichols Persons” means the collective reference to (a) Steven Nichols, (b) the
heirs, executors, administrators, testamentary trustees, legatees or
beneficiaries of Steven Nichols and (c) a trust, the beneficiaries of which, or
a corporation, partnership or limited liability company, the stockholders or

 

27



--------------------------------------------------------------------------------

general or limited partners or members of which, include only Steven Nichols or
his spouse or lineal descendants, in each case to whom any Person set forth in
(a) or (b) or any such trust, corporation, partnership or limited liability
company has transferred the beneficial ownership of any capital stock of the
Borrower.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, governmental authority
or other entity.

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA, maintained for employees of the Borrower or any ERISA Affiliate or any
such Plan to which the Borrower or any ERISA Affiliate is required to contribute
on behalf of any of its employees.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty-day notice period has been waived.

“Securitization Transaction” means, with respect to any Person, any financing
transaction or series of financing transactions (including factoring
arrangements) pursuant to which such Person or any subsidiary of such Person may
sell, convey or otherwise transfer, or grant a security interest in, accounts,
payments, receivables, rights to future lease payments or residuals or similar
rights to payment to a special purpose subsidiary or affiliate of such Person.

“Significant Subsidiary” means (a) K•Swiss France SAS, K•Swiss Australia Pty.
Ltd., K•Swiss Germany GMBH, KS U.K. Ltd., K•Swiss Retail Ltd., 1166789 Ontario
Inc., K•Swiss International Ltd., Palladium SAS and K•Swiss Europe B.V. so long
as, with respect to each such Subsidiary, any loan agreement, letter agreement,
credit agreement or other agreement evidencing the extension of credit by the
Bank or any branch, affiliate or subsidiary of the Bank to such Subsidiary has
not expired or been terminated in accordance with the terms of such agreement
and (b) any other Subsidiary that enters into any loan agreement, letter
agreement, credit agreement or other agreement evidencing the extension of
credit by the Bank or any branch, affiliate or subsidiary of the Bank to such
Subsidiary, so long as such agreement has not expired or been terminated in
accordance with the terms of such agreement.

“Subsidiary” means a corporation, company, partnership, joint venture, limited
liability company or other business entity of which a majority of the equity
interests is at the time beneficially owned, or the management of which is
otherwise Controlled, directly or indirectly through one or more intermediaries,
by the Borrower.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

28



--------------------------------------------------------------------------------

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s) and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include Bank or any affiliate of a
Bank).

“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing arrangement
whereby the arrangement is considered borrowed money indebtedness for tax
purposes but is classified as an operating lease or does not otherwise appear on
a balance sheet under GAAP.

 

29



--------------------------------------------------------------------------------

This Agreement is executed as of the date stated at the beginning of this
Agreement.

 

BORROWER: K•SWISS INC. By:   /s/    George Powlick Name:   George Powlick Title:
  Chief Financial Officer

Address where notices to the Borrower are to be sent:

31248 Oak Crest Drive

Westlake Village, CA 91361

    BANK: BANK OF AMERICA, N.A. By:   /s/    Elaine E. Colgate Name:   Elaine E.
Colgate Title:   SVP

Address where notices to the Bank are to be sent:

Bank of America, N.A.

333 S. Hope Street

Los Angeles, CA 90071

 

30



--------------------------------------------------------------------------------

Schedule 7.4(b)

Indebtedness

Pursuant to that certain Amendment No. 2, dated May 1, 2010, to the Share
Purchase and Shareholders’ Rights Agreement, dated May 16, 2008, as amended by
Amendment No. 1 dated June 2, 2009, by and among ARFI, Christophe Mortemousque,
Palladium and K•Swiss Inc., K•Swiss Inc. is obligated to pay up to €3,500,000 in
2013 to Christophe Mortemousque in respect of the variable future price relating
to K•Swiss Inc.’s acquisition in June 2009 of the remaining 43% equity interest
in Palladium.



--------------------------------------------------------------------------------

Schedule 7.5(c)

Liens

 

DEBTOR(S)

    

JURISDICTION
SEARCHED

    

SECURED PARTY OR PLAINTIFF

  

FILE NO./

FILE DATE

    

COLLATERAL

DESCRIPTION

K•Swiss Inc.

     Delaware SOS     

Dell Financial Services, L.P.

12234 N. IH-35 Bldg B

Austin, Texas 78753

  

Initial 61691815

5/18/06

     Equipment

K•Swiss Inc.

     Delaware SOS     

Dell Financial Services, L.P.

12234 N. IH-35 Bldg B

Austin, Texas 78753

  

Initial

61725043

05/22/2006

     Equipment



--------------------------------------------------------------------------------

Schedule 7.7(f)

Investments

 

Initial Investments in Foreign Subsidiaries (in USD)

1951013 INVESTMENT IN K-SWISS DIRECT

   $ 1,000.00

1953011 INVESTMENT IN K-SWISS INTL

   $ 180,351.59

1953081 INVESTMENT IN K-SWISS JAPAN

   $ 461,252.08

1954043 INVESTMENT IN ARFI

   $ 4,919,356.63

1955011 INVESTMENT IN KS AUSTRALIA

   $ 1,000.00

Other Investments in Foreign Subsidiaries

  

K•Swiss Japan

   $ 557,403.25